696 So. 2d 788 (1997)
David HUFFMAN, Petitioner,
v.
Harry K. SINGLETARY, Jr., Respondent.
No. 97-00130.
District Court of Appeal of Florida, Second District.
January 29, 1997.
Rehearing Denied March 19, 1997.
David Huffman, pro se.
No appearance for respondent.
PER CURIAM.
We deny on the merits this petition and amended petition for writ of habeas corpus, filed by David Huffman, alleging ineffectiveness of appellate counsel. In Huffman v. State, 693 So. 2d 570 (Fla. 2d DCA 1996), this court affirmed a trial court order restricting further attacks on his convictions and sentences imposed in 1986. In doing so, this court observed the following:
The issues Huffman raised in his petition have been repeatedly presented to the *789 trial court over a span of almost ten years. The trial court's order recites eighteen visits Huffman made back to the trial court or to this court in his unending attempts to attack the conviction and sentence. There is no question that Huffman has abused his constitutional right of access to the court and interfered with the effective administration of justice. And, there is no doubt that the volume of judicial labor which has been expended on Huffman's pro se efforts delayed the disposition of other cases with justiciable issues filed by well-meaning litigants. Therefore, we agree with the trial court's conclusion that the time has come to prohibit any further pro se attacks by Huffman on his 1986 conviction and sentence.
Therefore, consistent with our policy announced in Attwood v. Singletary, 659 So. 2d 1127 (Fla. 2d DCA 1995), we direct the clerk of this court to reject for filing all notices of appeal and petitions for extraordinary relief arising out of Huffman's 1986 convictions. Any such papers filed in violation of this order will be automatically placed in an inactive file and any such notices of appeal received by this court from circuit courts will be summarily stricken by this court.
Habeas corpus denied.
FRANK, A.C.J., and PARKER and NORTHCUTT, JJ., concur.